 Case 3:20-cv-03011-K-BT Document 10 Filed 01/22/21             Page 1 of 1 PageID 35



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

PATRICK GENE RUSSELL,                         §
              Petitioner,                     §
                                              §
v.                                            §    No. 3:20-cv-03011-K (BT)
                                              §
DIRECTOR, TDCJ-CID,                           §
               Respondent.                    §

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated December 16, 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted. Moreover, to

the extent that a certificate of appealability is necessary here, it is denied.

       SO ORDERED.

       Signed January 22nd, 2021.

                                          _____________________________________
                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE
